
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.11(a)


Amendment No. 2
to the
Development, License and Hosting Agreement


        This Amendment No. 2 ("Amendment") is effective as of this 23rd day of
January, 2004 ("Amendment Effective Date") by and between American
Airlines, Inc., a Delaware corporation with its principle offices in Fort Worth,
Texas ("AA") and Orbitz, LLC, a Delaware limited liability company with offices
in Chicago, Illinois ("Orbitz"). This Amendment amends that certain Development,
License and Hosting Agreement entered into by and between Orbitz and AA, on
September 9, 2001 (the "Agreement").

        WHEREAS, Orbitz and AA intend to revise or amend certain portions of the
Agreement in accordance with the terms of Section 19.2 therein;

        NOW, THEREFORE, the parties agree as follows:

        1. Precedence. To the extent a term or expression used in this Amendment
is defined in the Agreement, the term or expression will have the meaning
ascribed to it in the Agreement, unless agreed otherwise in this Amendment. To
the extent any terms or conditions of this Amendment conflict with the terms of
the Agreement, the terms of this Amendment will prevail. Except as otherwise set
forth in this Amendment, the terms and conditions of the Agreement will remain
in full force and effect.

        2. Replace the last two sentences at the end of amended Section 1.22,
"Labor Rate":

Effective October 1, 2003 and except for Initial Development Services, Orbitz's
Labor Rate shall be $[***]/hour. Orbitz may increase this $[***]/hour rate
during the Term no more frequently than once every 12-month period; provided,
however, that in no event will any such increase exceed the annual change in the
monthly index published by the United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index for all Urban Consumers (CPI-U)
Dallas-Fort Worth, Texas.

        3. Add the following new subsections to section 1, "Definitions":

1.42 "ITA Set-up Fee" means the one-time fee to be paid by AA to Orbitz for the
resources and hardware required to prepare for hosting the ITA Software,
including but not limited to all activities associated with setting up the
development, quality assurance and production environments, and the associated
configuration connectivity tasks.

1.43 "ITA Dev/QA Fee" means the monthly fee to be paid by AA upon the ITA
Hosting Date, during construction and functional testing, and prior to
commencement of the "ITA Load Testing Fee".

1.44 "ITA Load Testing Fee" means the monthly fee to be paid by AA upon
completion of functional testing and commencement of load testing activities,
prior to commencement of the ITA Hosting Fee.

1.45 "ITA Hosting Fee" means the fee to be paid by AA to Orbitz for hosting the
ITA Software in all environments.

1.46 "ITA Hosting Date" means the date of initial installation of the ITA
Software on the development environment and services on the Orbitz system.

1.47 "ITA Software" means the computer programs provided to AA by ITA and hosted
by Orbitz.

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1

--------------------------------------------------------------------------------



1.48 "Hardware Transfer Fee" means the fee to be paid for title to the hardware
used by Orbitz in connection with the ITA Software in the event that (a) AA
elects to terminate pursuant to subsections 16.2 or (b) the Agreement is
terminated pursuant to Section 16.3 and AA notifies Orbitz of its desire to
purchase or lease the computer hardware used by Orbitz to provide to AA the
hosting services for the ITA Software. Depending on whether Orbitz purchases or
leases the computer hardware to provide the hosting services for the ITA
Software, the Hardware Transfer Fee shall be either: (i) the fair market value
of such hardware, or (ii) all fees charged by the lessor in connection with the
transfer or termination of the hardware lease and may include the following:

a)the monthly lease amounts, if AA elects to assume lease obligations
prospectively;

b)the cancellation fee specified in Orbitz's lease agreement, if AA requests
that Orbitz cancel such hardware lease; or

c)the early buyout amount specified in the Orbitz lease agreement, if AA elects
to exercise such an early buyout option. Upon payment of said buyout amount, AA
will receive title to said hardware from lessor.

In addition to the foregoing, the Hardware Transfer Fee shall also include the
reasonable and actual, out-of-pocket expenses incurred by Orbitz to accomplish
the transfer of the hardware, including but not limited to: labor for unplugging
and unracking, packing and packing material costs, shipping and shipping
insurance costs, and the unused portion of any associated third-party hardware
or software license and maintenance agreements provided, however, that such
third-party license agreements and maintenance services shall be transferred to
AA, to the extent permissible under their respective contracts, and, if
applicable, consented to by such third party licensor and/or service provider.

        4. Add the following sentence at the end of subsection 5.2 "Service
Levels":

AA agrees to provide reasonable notice of its intention to allow AA products
other than AA.com (such as AACORN) to access the ITA Software and, subject to
the provisions of subsection B(v) within Exhibit D1, Orbitz agrees to cooperate
with AA in establishing more stringent SLA performance levels, if required by
such other AA products.

        5. Add the following sentence at the end of subsection 5.5 "Out-of-Scope
Services":

Notwithstanding the foregoing, AA will not incur additional fees or charges
(other than the labor charges associated with the feature integration to the AA
code base) for Orbitz's implementation of any enhancements or modifications to
the ITA Software to the extent such enhancements or modifications are already
being utilized or have previously been implemented by Orbitz, provided that
Orbitz may utilize such enhancements or modifications or previous
implementations by Orbitz in the ITA Software under its license agreement with
ITA.

        6. Add the following as new subsection 5.7 to Section 5, "Hosting and
Support":

5.7 Hosting of ITA Software

a) Cooperation. Orbitz's performance hereunder is contingent upon the timely and
complete cooperation of AA, ITA and such other vendors under contract with AA as
may be required ("Cooperation"), including, without limitation, the supply to
Orbitz of adequate resources, access to necessary personnel, and the provision
of reliable, accurate and complete information, timely decisions and management
approvals. AA shall provide such Cooperation or cause such Cooperation to be
provided to Orbitz. Without limiting the foregoing, such Cooperation shall
include AA entering into, successfully performing

2

--------------------------------------------------------------------------------



its obligations thereunder, and maintaining such agreements with ITA and other
third parties as are necessary for Orbitz to perform its hosting,
implementation, operation and other obligations hereunder. To the extent any
delays or failures in Orbitz's performance occur as a result of the lack of
Cooperation, Orbitz shall not incur any liability, expense, cost or penalty to
AA, ITA, or any other third party as a result of such lack of Cooperation.

b) Installation and Integration. In coordination with ITA and AA, Orbitz shall
install and implement the ITA Software on its servers or servers under its
control. Upon implementation, Orbitz will provide AA with supporting
documentation and evidence of the satisfactory implementation and operation of
the ITA Software. AA shall have been deemed to have accepted such implementation
and operation in the event that AA does not provide Orbitz written notification,
reasonably detailed, outlining where such implementation and operation fails in
any material respect to meet the specifications and/or other acceptance criteria
mutually agreed upon by the parties, within sixty (60) days after AA receives
written notification by Orbitz of such implementation and operation of the ITA
Software. Notwithstanding any rejection by AA, operational use of the ITA
hosting services, or any portion thereof, by AA shall be deemed to constitute
acceptance thereof.

c) Interface to ITA. Any connectivity interface that is required of Orbitz under
any Specifications or is related to the implementation of the ITA Software, will
be included as part of the ITA Set-up Fee and Orbitz will be solely responsible
for the maintenance, support and operation of such development. AA will provide
Orbitz with any and all information and assistance reasonably requested by
Orbitz to develop and maintain a connectivity interface with ITA. Orbitz will
responsible for coordinating with ITA so that the hardware, data, configuration
files, kernel and other aspects of the production servers are similar to those
in the production test servers at ITA. Orbitz shall use commercially reasonable
efforts to assist in the certification of all ITA configuration changes;
provided, however that ITA and AA shall be responsible for obtaining, in a
timely fashion, certification of all ITA configuration changes. Orbitz agrees
that it will use commercially reasonable efforts to cooperate with ITA for all
purposes in connection with this Agreement.

d) Notwithstanding anything to the contrary elsewhere in this Agreement, Orbitz
will not be responsible for any liability, fees, credits, costs or expenses,
arising out of or in connection with the ITA Software or the services provided
by Orbitz hereunder to the extent such liability, delay or failure is (a) caused
by or related to a non-conformity, failure or functionality in the ITA Software
or in any data, information or other technology, services or products provided
by or through ITA (excluding the connectivity interface between Orbitz and ITA,
for which Orbitz is responsible), or (b) any failure or breach of AA's
obligations to ITA or ITA's obligations to AA pursuant to any license or other
agreement by and between AA and ITA with regards to the ITA Software or any
related Service Level Agreement. Without limiting the foregoing, Orbitz shall
not be responsible for any liability or fees assessed by ITA to the extent
incurred due to problems that result in a new version, bug fix, update or
revision of or to the ITA Software by ITA. For the avoidance of doubt,
configuration changes shall not be considered a new version, bug fix, update or
revision of or to the ITA Software.

        7. Replace subsection 6.2 "Fixed Hosting and Support Fees" with the
following:

6.2 Fixed Hosting and Support Fees. Following the ITA Hosting Date, Orbitz will
perform the Hosting and Support Services for (a) an annual Fixed Hosting and
Support Fee, as set forth in

3

--------------------------------------------------------------------------------



Exhibit D; (b) the one-time ITA Set-up Fee, as set forth in Exhibit D; (c) the
monthly ITA Dev/QA Fee as set forth in Exhibit D; (d) the monthly ITA Load
Testing Fee, as set forth in Exhibit D; and (e) the ITA Hosting Fee, as set
forth in Exhibit D.

        8. Add the following as the fourth sentence in subsection 6.5 "Payment
Terms":

The ITA Hosting Fee will be invoiced monthly in arrears.

        9. Replace Subsection 6.6(a) with the following:

(a) The License and Development Fees, Fixed Hosting and Support Fees, ITA
Hosting Fee, and Reimbursable Expenses are exclusive of all sales, services or
other taxes that Orbitz may be legally obligated to charge AA for performing the
Services, and AA will promptly pay, or reimburse Orbitz for the payment of, any
and all such taxes that may be due or payable. Orbitz will honor any tax-exempt
certificates provided by AA.

        10. Add the following subsection (c) to section 9.1 "Ownership":

(c) AA and Orbitz acknowledge that ITA will own and retain all rights, title and
interest to any ITA Software hosted by Orbitz, including any improvements
thereto. Orbitz shall have the right to interface the ITA Software hosted by
Orbitz and to use it in conjunction with other software, programs, routines and
subroutines developed or acquired by Orbitz. ITA and AA shall have no ownership
interest in any other software, program, routine or subroutine developed by
Orbitz or acquired by Orbitz from a third party by virtue of its having been
interfaced with or used in conjunction with the ITA Software.

        11. Replace the first sentence of subsection 9.2(e) with the following:

At anytime after (i) April 1, 2005 or (ii) the date of termination of this
Agreement, whichever is earlier, AA will have the option to purchase from
Orbitz, and Orbitz agrees to grant to AA, a perpetual, non-exclusive license to
the compiled and object code for the Orbitz Software (including the related
Documentation) for a one-time fee to be negotiated by the parties.

The remainder of Section 9.2(e) shall remain in full force and effect.

        12. Add the following sentence to the end of subsection 9.3 "License to
Orbitz":

Also, commencing upon notification from AA that it has signed an agreement with
ITA and effective during the Extended Initial Term and any applicable Renewal
Term, AA grants to Orbitz a non-exclusive, non-transferable, royalty-free right
to host the ITA Software; provided, however, that agents of Orbitz who are under
contract with Orbitz to provide application development services, data
processing or other transactional services on behalf of Orbitz and for the
benefit of AA, are authorized to access and use the ITA Software in accordance
with the terms and conditions set forth herein.

        13. Replace subsection 16.1 "Term" with the following:

This Agreement shall be in effect as of the Effective Date and will have an
initial term of three years following the Launch Date (the "Initial Term").
Thereafter, the Initial Term will be extended for an additional two years (the
"Extended Initial Term"). After the Extended Initial Term, AA may renew this
Agreement for up to two (2) successive one-year renewal terms (each, a "Renewal
Term"), unless AA notifies Orbitz of its intention not to renew this Agreement
at least 60 days prior to the expiration of the then-current term. The Initial
Term, the Extended Initial Term, and any Renewal Terms are collectively refined
to herein as the "Term".

4

--------------------------------------------------------------------------------





        14. Replace the first sentence of subsection 16.2 "Termination for
Convenience" with the following:

AA may terminate this Agreement or any portion thereof or any Statement of
Services hereunder at any time upon 60 days notice to Orbitz.

        15. Replace the last sentence of subsection 16.2 "Termination for
Convenience" with the following:

If AA terminates pursuant to this subsection during the Extended Initial Term or
during any Renewal Term, AA will only be liable to pay Orbitz for services
performed and materials delivered as of the effective termination date.
Notwithstanding the foregoing, in the event AA terminates Orbitz's hosting
services for the ITA Software, AA will pay to Orbitz the Hardware Transfer Fee
and, if such termination for convenience occurs before 25 months following the
ITA Hosting Date, AA will also pay to Orbitz liquidated damages in the amount of
$[***] plus a severance fee equal to [***] for each employee that had been hired
to support Orbitz's obligations to host the ITA Software under this Agreement
and whom Orbitz is unable to re-deploy, provided that Orbitz transfers (at the
time of such payment) all title to such hardware or use commercially reasonable
efforts to allow AA to assume Orbitz's obligation under the applicable lease. In
the event Orbitz enters a lease for the hardware used by Orbitz in connection
with the ITA Software rather than purchases such hardware, Orbitz will utilize
commercially reasonable efforts to have included in any such lease the following
terms which will allow AA certain rights in the event of any termination of this
agreement: (a) AA may assume the terms of the lease from Orbitz and continue to
make payments under the lease with the imposition of no additional fees
(including transfer or assignment fees); (b) AA may cancel said lease on its own
or through Orbitz and pay to lessor the cancellation fee (if any) included in
the lease; and (c) AA may elect to exercise an accelerated buyout option for the
leased hardware according to the terms of the lease, and upon payment of said
buyout fee, AA will receive title to said hardware from lessor. The terms of
this section 16.2 shall constitute Orbitz's sole and exclusive remedy for AA's
termination for convenience.

        16. Add the following subsection (c) to subsection 16.3 "Termination for
Cause":

In the event that AA terminates this Agreement pursuant to subsection 16.3(a) or
16.3(b), upon payment of the Hardware Transfer Fee, Orbitz will transfer all
title to such hardware or use commercially reasonable effort to allow AA to
assume Orbitz's obligations under the applicable lease.

        17. Add the following sentence at the end of subsection (e) to
subsection 16.4 "Effect of Termination":

Notwithstanding the foregoing, no license rights granted to Orbitz under
Section 9.1 with regard to the ITA Software supplied by AA to Orbitz will
survive the expiration or termination of this Agreement.

        18. Replace subsection 19.1 "Notices" with the following:

19.1 Notices. Any notice, approval or other communication required or permitted
under this Agreement will be given in writing. Such communication will be sent
to the address specified below or to any other address that may be designated by
prior notice.

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

5

--------------------------------------------------------------------------------



        If to AA:

American Airlines, Inc.
4333 Amon Carter Blvd., MD 5358
Fort Worth, TX 76155
Attn.: Manager, IT Vendor Sourcing
Telephone: (817) 963-5045
Facsimile: (817) 931-9270

        If to Orbitz:

Orbitz, LLC
200 South Wacker Drive
Suite 1900
Chicago, IL 60606
Attn.: VP, Business Systems
Telephone: (312) 894-5000
Facsimile: (312) 894-5001

        19. Replace Exhibit D in its entirety with Exhibit D1 attached hereto.

        20. Replace Exhibit E in its entirety with the following:

Rick Weber, VP Business Systems will be the Relationship Manager for Orbitz.

Daniel Henry, Managing Director of Application Development, will be the
Relationship Manager for AA.

        21. Replace Exhibit F in its entirety with Exhibit F1 attached hereto.

        22. This Second Amendment is subject to approval by the Orbitz Board of
Directors.

6

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereby cause this Agreement to be
executed by their duly authorized representatives identified below.

American Airlines, Inc. ("AA")   Orbitz, LLC ("Orbitz")
By:
 
 
 
By:
 
 
Signature:
 
/s/  MONTE FORD      

--------------------------------------------------------------------------------


 
Signature:
 
/s/  RICK WEBER      

--------------------------------------------------------------------------------


Printed Name:
 
Monte Ford
 
Printed Name:
 
Rick Weber
Title:
 
Sr. Vice President and CIO
 
Title:
 
VP Business Services
Date:
 
2/6/04

--------------------------------------------------------------------------------


 
Date:
 
2/6/04

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------






Exhibit D1
Hosting and Support Fees


A.    Fixed Hosting and Support Fee for the Orbitz Software

        Prior to January 1, 2004, the pricing for the Fixed Hosting and Support
Fee shall be that set forth in Exhibit D. Commencing upon January 1, 2004, AA
will pay Orbitz a Fixed Hosting and Support Fee in the amount of $[***] per year
for the remainder of the Initial Term and the Extended Initial Term pursuant to
the terms of this Agreement. After March 31, 2005, the Fixed Hosting and Support
Fee may be increased on an annual basis by Orbitz provided that such increase
shall not exceed [***].

        The Fixed Hosting and Support Fee for each of the annual periods will be
an all-inclusive fee for Orbitz to provide the Orbitz Software and the Hosting
and Support Services. AA will not be charged any transaction fees, annual
maintenance and support fees, or fees for Third Party Components, in addition to
the Fixed Hosting and Support Fees during the Term unless otherwise agreed by
the parties. The Fixed Hosting and Support Fee will not include ITA, car, hotel
or other functionality for which Orbitz typically charges a separate fee or the
development of AA-Specific Functionality or AA-Competitive Functionality (which
are separately chargeable as described herein) and will only cover Orbitz
Software functionality for air bookings.

        In the event that projected server loads are greater than [***]% of
capacity, Orbitz will promptly communicate to AA the need for increased
capacity. Orbitz will demonstrate such condition to AA before acquiring the
additional servers necessary to keep sustained hardware loads at or below [***]%
of capacity. Upon approval from AA, such approval not to be unreasonably
withheld, Orbitz will acquire such additional servers and invoice AA in the
amount of $[***] per month for each [***] booking engine servers [***],
additional hosting space and additional telecommunications capacity. During the
time period (a) that AA withholds such approval, or (b) after AA grants such
approval through the date that Orbitz successfully installs the additional
servers into the Orbitz systems (not to exceed 45 days absent circumstances
outside Orbitz's control), Orbitz shall not be liable for any fees, liabilities,
credits, costs, expenses or other charges associated with sustained hardware
loads at or above [***]% of capacity.

        To clarify, the Fixed Hosting and Support Fee includes, but is not
limited to, the following:

•Hosting of the Orbitz Software in Orbitz primary facilities

•Any required hardware to support hosting and booking engine services. By
April 1, 2005, Orbitz will perform an analysis to upgrade such hardware to a
technological level generally comparable to that of other providers of similar
services or general industry standards. Orbitz will provide AA with the results
of such analysis, including Orbitz's hardware upgrade recommendations and the
related implementation timeline. Upon approval from AA, Orbitz will perform such
hardware upgrade at no additional charge to AA.

•Any third party licenses and sublicenses required to meet the Launch Date
requirements identified as of the effective date of the definitive agreement.

•7x24 technical support

•Development costs to build Direct Connect link to AA Host

•Periodic enhancements and upgrades over the Term

•Server load "peak factors" targeted at 8-to-1 vs. normal volumes

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2

--------------------------------------------------------------------------------



•Routine business and administrative expenses incurred by Orbitz, such as a
telephone, postage, photocopying, etc.

        The Fixed Hosting and Support Fee does not include the following:

•Development of AA-Specific Functionality or AA-Competitive Functionality

•Profile Databases

•Presentation and web design

•ITA pricing services or shared use of other Orbitz partnerships, unless
otherwise specified herein

•Non-air functionality

•Customer service

•Fulfillment

B.    Fees for ITA Software Hosting Services

        In addition to the Fixed Hosting and Support Fee, Orbitz shall invoice
AA for the following fees relating to the hosting of the ITA Software:

(i)the one-time ITA Set-Up Fee in the amount of $[***], upon the execution of
this Amendment.

(ii)the ITA Dev/QA Fee in the amount of $[***] per month at the end of each
month, commencing upon the ITA Hosting Date

(iii)the ITA Load Testing Fee in the amount of $[***] per month at the end of
each month, commencing upon the completion of functionality testing and the
commencement of load testing activities, for the first two months following
commencement of the ITA Load Testing Fee, and $[***] per month thereafter until
commencement of the ITA Hosting Fee.

(iv)The ITA Hosting Fee in the amount of $[***] per month in arrears, commencing
upon the date the ITA Software is hosted in all environments and accessible by
AA customers.

        In the event that the ITA Dev/QA Fee or the ITA Load Testing Fee occurs
in the middle of a month, there will be a pro-rata adjustment in the calculation
of the fee due Orbitz for such month by dividing the ITA Dev/QA Fee or the
applicable ITA Load Testing Fee, as the case may be, by the number of days in
that month, to arrive at a daily rate to be applied to the number of days
associated with such fee.

        Similarly, in the event that the ITA Hosting Fee occurs in the middle of
a month, there will be a pro-rata adjustment in the calculation of the fee due
Orbitz for such month by dividing the ITA Hosting Fee by the number of days in
that month, to arrive at a daily rate to be applied to the number of days
associated with such fee.

        To clarify, the ITA Hosting Fee includes, but is not limited to, the
following:

•Hosting of the ITA Software in Orbitz primary facilities, including adequate
operations personnel who are familiar with the operation of the ITA Software and
who are dedicated to the AA implementation of the ITA Software

•Any required hardware to support the hosting of the ITA Software, such hardware
to be contained in a separate server farm from that comprising the
implementation of the ITA Software for Orbitz.com, based on an AA provided
estimate of [***] servers for the production, staging, development and QA for
all environments, and other such assumptions as provided by AA. By March 31,
2007 and every three (3) years after March 31, 2007, Orbitz will

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3

--------------------------------------------------------------------------------



perform an analysis to upgrade such hardware to a technological level generally
comparable to that of other providers of similar services or general industry
standards. Orbitz will provide AA with the results of such analysis, including
Orbitz's hardware upgrade recommendations and the related implementation
timeline. Upon approval from AA, Orbitz will perform such hardware upgrade at no
additional charge to AA.

•7x24 technical support. As between AA and Orbitz, Orbitz will work jointly with
AA and ITA in analyzing and diagnosing problems that may arise with hosting the
ITA Software to determine whether a problem is a data problem (and therefore the
responsibility of ITA or AA to resolve) or an operations/hosting problem (and
therefore the responsibility of Orbitz to resolve, an "Orbitz Problem"). AA
shall be responsible for any fees assessed by ITA to the extent incurred due to
problems that are not an Orbitz Problem. Orbitz Problems shall exclude any
problems that result in a new version, bug fix, update or revision of or to the
ITA Software. Orbitz shall be responsible for any fees that may be assessed by
ITA for ITA assistance provided to Orbitz regarding an Orbitz Problem. Orbitz
agrees that it will not delay in engaging ITA, once it becomes apparent that ITA
assistance is required to expeditiously resolve an Orbitz Problem.

•Coordination with ITA of all data loads, upgrades, hardware or configuration
changes, kernel changes or other matters relating to the production servers that
may affect the operation of the ITA Software on behalf of AA

•Sustained server loads to be less than [***]% of capacity and related capacity
planning and analysis services to proactively identify load requirements.

•Routine business and administrative expenses incurred by Orbitz, such as a
telephone, postage, photocopying, etc.

        The ITA Hosting Fee does not include the following:

•Development of AA-Specific Functionality or AA-Competitive Functionality

•Profile Databases

•Presentation and web design

•Non-air functionality

•Customer service

•Fulfillment

        The ITA Dev/QA Fee and the ITA Load Testing Fee also include all of the
above services, except that technical support will be provided during normal
business hours, rather than on a 7 × 24 basis.

        (v) In the event that projected server loads are greater than [***]% of
capacity, Orbitz will promptly communicate to AA the need for increased
capacity. Orbitz will demonstrate such condition to AA before acquiring the
additional servers necessary to keep sustained hardware loads at or below [***]%
of capacity. Upon approval from AA, such approval not to be unreasonably
withheld, Orbitz will acquire such additional servers and invoice AA in the
amount of $[***] per month for each additional cluster of [***] servers. During
the time period (a) that AA withholds such approval, or (b) after AA grants such
approval through the date that Orbitz successfully installs the additional
servers into the Orbitz systems (not to exceed 45 days absent circumstances
outside Orbitz's control), Orbitz shall not be liable for any fees, liabilities,
credits, costs, expenses or other charges associated with sustained hardware
loads at or above [***]% of capacity.

        (vi) The ITA Hosting Fee for may be increased by Orbitz on an annual
basis provided that such increase shall not exceed [***]

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4

--------------------------------------------------------------------------------






Exhibit F1
Service Level Agreement

A. HOSTING SERVICES


1.     General Definitions.

        "Expected Transaction Volume" means, for each month during the Term, the
number of Transactions as calculated in accordance with Section A(2) of this
Exhibit.

        "Guaranteed Transaction Volume" means [***]% of the Expected Transaction
Volume.

        "Maximum Transaction Volume" is defined in Exhibit D.

        "Material Service Level Failure" means any of the following: (a) the
Monthly System Availability Commitment (defined below) is not achieved for any
[***] calendar months in any period of [***] consecutive calendar months during
the Service Level Period, or (b) the Monthly System Availability Commitment is
missed by [***]% or more for any calendar month during the Service Level Period
and has been missed by [***]% or more for two or more previous calendar months
during the Service Level Period.

        "Monthly System Availability Commitment" means, for each calendar month,
the number of minutes (expressed as a percentage) during such month that the
Orbitz Software is to be operating to specifications, excluding Excluded Hours
Unavailable (as defined in Section A(4)(d) of this Exhibit). The Monthly System
Availability Commitment will be determined in accordance with Section A(4)(b) of
this Exhibit.

        "Query" means a query to the ITA Software for a rules text display or a
query in which the input consists of origin, destination and date and the output
consists of one or more itineraries which include fares, schedules and/or
availability.

        "Service Level Period" will mean (i) with respect to the first contract
year, the ten-month period commencing on 60th day after the Launch Date, and
(ii) with respect to each contract year thereafter, each subsequent twelve-month
period that Orbitz is obligated to provide the Hosting Services.

        "ITA Service Level Period" will mean (i) with respect to the first ITA
contract year, the eleven-month period commencing on the 30th day that the ITA
Hosting Fee applies, and (ii) with respect to each contract year thereafter,
each subsequent twelve-month period that Orbitz is obligated to provide the
hosting services for the ITA Software.

        "System Response Time" will mean the total elapsed time added to a
Transaction from initiating a Booking Engine service call/request to the receipt
of the corresponding response attributed to the Orbitz Software.

        "ITA Query Response Time" will mean the total elapsed time added to a
query from initiating a Query service call/request to the receipt of the
corresponding response attributed to ITA Software.

2.     Expected Transaction Volume

        (a) Sixty (60) days in advance of the Launch Date, AA will provide
Orbitz with a forecast of the Expected Transaction Volumes by month for the
upcoming Service Level Period. The first month's projected volume should be no
more than 1/12th of the Maximum Transaction Volume.

        (b) If the actual Transaction volume exceeds the Guaranteed Transaction
Volume for any particular calendar month and the Monthly System Availability is
adjusted pursuant to Section A(3)(g) of this Exhibit, the parties may mutually
agree to prospectively adjust the forecast of Expected Transaction Volumes for
the upcoming months, based on historical data and anticipated events. Unless
otherwise

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-i

--------------------------------------------------------------------------------



agreed by the parties, in no event will the total Expected Transaction Volumes
for a given Service Level Period exceed the applicable Maximum Transaction
Volume.

(c)Notwithstanding the foregoing, at least every six months, the parties will
review the Expected Transaction Volume trend and, if indicated, may mutually
agree to prospectively adjust the forecast of Expected Transaction Volumes for
the upcoming months, based on historical data and anticipated events. Unless
otherwise agreed by the parties, in no event will the total Expected Transaction
Volumes for a given Service Level Period exceed the applicable Maximum
Transaction Volume.

(d)The concept of Expected Transaction Volume applies only to the Orbitz booking
engine software.

3.     Maximum Transactions Per Hour

        (a) Maximum Transactions Per Hour (MTH) refers to the targeted upper
limit of Transactions per hour based on targeted hardware capacity. For the
purposes of this Agreement, MTH is defined as:

        [***]

    Where   ETV = Expected Transaction Volume         MHP = Monthly High Volume
Percentage         MHV = Monthly High Volume Period         DHP = Daily High
Volume Percentage         DHV = Daily High Volume Period         HWL = Targeted
Hardware Load (as defined in Section A(6) of this Exhibit)
 
 
(b)
 
For the Launch Date, the following variables will be used:
 
 
 
 
Monthly High Volume Percentage (MHP) will be equal to [***]%         Monthly
High Volume Period (MHV) will be equal to [***] days         Daily High Volume
Percentage (DHP) will be equal to [***]%         Daily High Volume Period (DHV)
will be equal to [***] hours         Targeted Hardware Load (HWL) will be equal
to [***]% (as defined in Section A(6) of this Exhibit)

        (c) During the first month of the first Service Level Period and every
six months thereafter, the parties will review all defined variables in the MTH
calculation, based on the historical data for the [***] busiest days during any
30-day period since the last review of the MTH calculation. If a change in the
MHP or DHP variables is favorable to AA (i.e., will result in an increase in net
MTH Transactions), the parties will prospectively change such variable(s) for
the upcoming months, by the full value of such change. If a change in the MHP or
DHP variables is favorable to Orbitz (i.e., will result in a decrease in net MTH
Transactions), the parties will prospectively change such variable(s) for the
upcoming months, by [***] percent ([***]%) of the value of the net change. For
example, when the historical data is applied, if the DHP value is actually
[***]%, and the former DHP value was [***]%, then the DHP value will be changed
by [***]% of the [***]% change, resulting in a revised DHP value of [***]%.
Should both parties be able demonstrate an application of the historical data
that results in conflicting results, the MTH calculation will not change for the
upcoming period.

        (d) The concept of MTH applies only to the Orbitz Software and not to
the ITA Software.

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-ii

--------------------------------------------------------------------------------



4.     System Availability

        (a) Monthly System Availability shall be defined using the following
formula.

[***]

    Where   AP = Availability Percentage         HM = Total hours in a given
month         EHU = Excluded Hours Unavailable (or the fraction thereof)        
HU = Total Hours Unavailable (or the fraction thereof)

(b)Monthly System Availability Commitment. Monthly System Availability
Commitment is defined in the table below for each contract year:


Contract Year


--------------------------------------------------------------------------------

  Monthly System Availability
Commitment (Orbitz Software)

--------------------------------------------------------------------------------

  Monthly System Availability
Commitment (ITA Software)

--------------------------------------------------------------------------------

1   [***]%   [***]     2   [***]%   [***]     3   [***]%   [***]% 4   [***]%  
[***]% 5   [***]%   [***]%

        (c) Hours Unavailable. Hours Unavailable shall be calculated from
earlier of: (i) the time a Trouble Ticket is opened that either the Orbitz
Software or ITA Software is unavailable or (ii) the time Orbitz is notified that
either the Orbitz Software or ITA Software is not operating to specifications,
and ends when the Orbitz Software or ITA Software, as the case may be, is
restored to the extent that the system is operating substantially in conformance
to specifications.

        (d) Excluded Hours Unavailable. Hours unavailable shall not include
hours or portion thereof in which the Orbitz Software or ITA Software is
unavailable due to (i) Scheduled Downtime, (ii) hours where actual Transactions
exceeded the Maximum Transaction Per Hour (MTH) threshold (iii) failure of
software, hardware, middleware or systems which are necessary for the delivery
of the Orbitz Software or hosting of the ITA Software but which are not provided
and controlled by Orbitz, including, but not limited to, 3rd party networks;
SABRE hardware, middleware, operating system kernels, software, or systems;
availability of the World Wide Web; software owned or licensed by AA connected
to Orbitz Software (excluding AA-Competitive Functionality); or Orbitz Software
modified by AA. Additionally, hours unavailable shall not include the following
(i) hours unavailable or portion thereof due to functionality or defects that
reside within the ITA Software, (ii) hours unavailable or portion thereof due to
response times that are internal processing times within the ITA Software,
(iii) hours unavailable or portion thereof due to reaching 100% capacity of
search results or text rule display results from the ITA Software, provided that
Orbitz has met its obligations as set forth in Exhibit D1, B(v), (iv) hours
unavailable or portion thereof due to ITA's failure to provide realtime
availability data,. Notwithstanding the foregoing, Orbitz will be responsible
for maintaining: (i) the Orbitz interface between Orbitz Software and AA,
(ii) the Orbitz interface leading to SABRE, (iii) communications between the
Orbitz interface and the SABRE interface, and (iv) communications between the
Orbitz data centers and ITA data centers.

        (e) Scheduled Downtime. Inaccessibility of the Orbitz Software and/or
the ITA Software as part of the Website for normal maintenance or upgrades of
the Orbitz or its Subcontractor's network, equipment and systems ("Scheduled
Downtime") will occur during Orbitz's or its Subcontractor's regularly scheduled
maintenance window, which Orbitz or its Subcontractor may, in its or their
reasonable discretion, adjust to best serve the needs of its network and
customer base. The parties will coordinate maintenance schedules and Orbitz
agrees to schedule Scheduled Downtime to coincide with

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-iii

--------------------------------------------------------------------------------



AA's scheduled maintenance, unless commercially impractical in which case Orbitz
will use commercially reasonable efforts to ensure that Scheduled Downtime shall
not inconvenience AA or its customers. Total Scheduled Downtime will not exceed
[***] hours in total during a calendar month for the Orbitz Booking Engine.
Total Scheduled Downtime will not exceed [***] hours in total during a quarter
for the ITA Software. Scheduled Downtime that violates the foregoing
requirements will violate the Monthly System Availability Commitment.

        (f) AA will use commercially reasonable efforts to provide Orbitz with
at least 24 hours advance notification of any AA-initiated promotional events
that are expected to create a significant increase in the number of booking
Transactions or create a significant increase in the number of Queries on the
system.

        (g) This subsection 4(g) shall apply to the Orbitz Software only. If the
actual Transaction volume less Transactions incurred during hours excluded from
the System Availability percentage due to the Maximum Transactions per Hour
(MTH) threshold exceeding the Guaranteed Transaction Volume ("Adjusted Actual
Transaction Volume") exceeds the Guaranteed Transaction Volume for any
particular calendar month in the Service Level Period for years two and three,
the Monthly System Availability Commitment will be reduced by [***] percent
([***]%) for each [***] percent ([***]%) increment (or portions thereof) that
the Adjusted Actual Transaction Volume exceeds the Guaranteed Transaction
Volume.

        For example, if the Expected Transaction Volume for a given month in the
second year is [***] Transactions, the Guaranteed Transaction Volume will be
[***] Transactions. If the actual number of Transactions turns out to be [***],
and if there were [***] hours where the actual transactions were greater than
the MTH, and the total number of transactions processed during such [***] hours
equaled [***] transactions, then the Adjusted Actual Transactions would be
[***]. The Monthly System Availability Commitment will be calculated (in the
second year) as [***]% (i.e., [***] divided by [***] = [***]%. This results in
[***] percent [***] (or portions thereof) which, in turn, reduces the year two
base of [***]% by [***] percent ([***]%) amounts, for a total reduction of [***]
percent ([***]%) to arrive at a Monthly System Availability Commitment of
[***]%.

(h)Service Availability Credits. If Orbitz fails to meet the Monthly System
Availability after the Service Level Period commences, Orbitz will credit AA a
prorated amount of the Fixed License and Hosting Fee and/or the ITA Hosting Fee,
as the case may be, ("Hosting Credit"), calculated as follows: AA will be
entitled to receive a credit equal to (i) [***] percent ([***]%) of the
applicable monthly Fixed License and Hosting Fee for each [***] percent ([***]%)
the Service Level falls below the Monthly System Availability Commitment for the
Orbitz Software, and (ii) [***] percent ([***]%) of the applicable monthly ITA
Hosting Fee for each [***] percent ([***]%) the Service Level falls below the
Monthly System Availability Commitment for the ITA Software. The applicable
annual Fixed License and Hosting Fee will be divided by twelve to determine the
applicable monthly Fixed License and Hosting Fee. Such Hosting Credits may be
deducted from the invoice for the next installment of the annual Fixed License
and Hosting Fee or the ITA Hosting Fee or, if there is no subsequent installment
due, Orbitz will refund to AA the amount of such Hosting Credits that have not
been applied to invoices, subject to the limitation set forth in Section C(2) of
this Exhibit F.

(i)Additional ITA Grace Periods. For projects that require substantial
modifications to existing ITA infrastructure or substantial changes to load on
the ITA system in a live production environment; AA and Orbitz may mutually
agree that such projects will have a 30 SLA exempt grace period commencing on
the launch of the project.

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-iv

--------------------------------------------------------------------------------



5.     System Response

(a)

i.Orbitz will be responsible for System Response Time; provided, however, Orbitz
will not be responsible for System Response Time in the event that System
Response Time is adversely impacted by factors, occurrences or circumstances
beyond the control of Orbitz. Such factors, occurrences and circumstances that
are deemed to be beyond the control of Orbitz include, but are not limited to,
3rd party networks, SABRE system response and hours, or portions thereof, where
actual Transactions exceeded the Maximum Transactions Per Hour (MTH) threshold.

ii.Additionally, Orbitz will not be responsible for adverse impact to the ITA
Query Response Time due to the following (1) functionality or defects that
reside within the ITA Software, (2) factors due to response times that are
internal processing times within the ITA Software, (3) factors due to reaching
100% capacity of search results or text rule display results from the ITA
Software, provided that Orbitz has met its obligations as set forth in Exhibit
D1, B(v), and (4) changes made to the ITA Query format from the AA system (AA
and Orbitz may mutually agree that configuration or parameter changes can
require a new baseline for the ITA Query Response Time. Orbitz shall include
detailed information as to delays attributed to Orbitz, Sabre and other causes
outside the control of Orbitz in the monthly System Availability and Performance
Report set forth in Section B(4) of this Exhibit.


        (b) Orbitz will provide System Response Time within acceptable limits
for at least [***]% of all booking engine service calls/requests. Specific
metric TBD, however, 2 months of response time data should be gathered and the
metric shall be set as a result of looking at [***] standard deviations from the
mean of this data. For the ITA Query Response Time, AA and Orbitz will mutually
agree on a baseline metric that is based on current AA.com web site shopping
patterns and the ITA Query Response Time for those shopping patterns.

        (c) The "System Response Time Commitment" shall equal an amount
calculated at [***]% higher than [***] standard deviations above the observed
mean.

        (d) System Response Time Credit. For each month that Orbitz fails to
achieve at least [***]% performance at or below such System Response Time
Commitment, AA shall receive a credit of $[***] subject to the limitation set
forth in Section C(2) of this Exhibit.

        (e) This subsection 5(e) shall apply to the Orbitz Software only. If the
actual Transaction volume exceeds the Guaranteed Transaction Volume for any
particular calendar month, the value of the System Response Time Commitment will
be increased by [***] percent ([***]%) for each [***] percent ([***]%) increment
(or portions thereof) that the actual Transaction volume exceeds the Guaranteed
Transaction Volume.

6.     Hardware Capacity

        (a) Unless otherwise agreed by both parties, Orbitz will provide
performance monitoring and capacity planning aimed at keeping sustained hardware
loads at or below [***]% of capacity for the production systems only.

7.     Escalation for Cases of Hosting Failure

        (a) In the event the Orbitz Software is not accessible or operational
for any consecutive [***]-hour period, or for a cumulative total of [***] hours
or more in any [***]-hour period, AA may, in its sole discretion, send its
employees and/or consultants to the physical facilities at which the Orbitz
Software

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-v

--------------------------------------------------------------------------------



is hosted to assist with the problem resolution. Orbitz will cooperate with AA
in implementing any technical or business solutions jointly deemed advisable to
rectify the outage.

        (b) Orbitz has provided AA with a copy of its disaster recovery plan
attached hereto as ("Disaster Recovery Plan") containing arrangements for
restoration and continued provision of Hosting Services in the event of a
disaster or Force Majeure event, which plan takes effect from the Launch Date.
Orbitz agrees to maintain, at a minimum, the provisions included in such
Disaster Recovery Plan during the term of the Agreement. In the event that the
Orbitz Software or the ITA Software is not accessible or operational for a
12-hour period AA may require Orbitz to enact the Disaster Recovery Plan.

8.     Equivalent Services

        In addition to the specific Service Levels specified above, during the
term of this Agreement:

        (a) Orbitz will provide AA with Monthly System Availability Commitment
that is equivalent to or better than that provided to any Competitor using the
Orbitz Software in a substantially similar manner, to be effective as of the
date of the other Competitor's agreement.

        (b) Orbitz will provide AA with System Response Time Commitment that is
equivalent to or better than that provided to any Competitor using the Orbitz
Software in a substantially similar manner, to be effective as the of date of
the other Competitor's agreement.


B. SUPPORT SERVICES


1.     Service Description

        (a) First Level Support. AA shall be responsible for providing all 1st
level support to consumers using the Software for purposes of investigating or
booking travel and travel related services. AA shall be responsible for
determining if any of AA's own software, hardware, backend systems, middleware
or systems are responsible for any consumer problems or error reports prior to
contacting Orbitz.

        (b) Second Level Support. Orbitz shall be responsible for providing all
2nd level support. This refers to the support provided for facilities
management, maintenance and hosting services required to operate the Orbitz
Software and the ITA Software.

        (c) Third Level Support. Orbitz shall be responsible for providing all
3rd level support. This refers to the support provided for Software
modifications, or functionality issues, as well as issues with ITA Software
hosted services

        (d) AA Single Point of Contact (SPOC). AA will provide a SPOC for Orbitz
to contact in the case of outage or downtime or status change. The AA SPOC will
be available twenty-four hours, seven days per week by phone and/or pager. AA
will also provide escalation procedures should the AA SPOC be unavailable.

        (e) ITA Point of Contact (POC). AA will identify the contact information
for Orbitz to use in the event of outage, downtime, status change, functionality
problems, or response time problems with ITA Software. An ITA POC will be
available twenty-four hours, seven days per week by phone and/or pager. AA will
also provide escalation procedures should the ITA POC be unavailable. Note to
verify that support agreement to this effect is in the amendment.

        (f) Orbitz Single Point of Contact (SPOC). Orbitz will provide a SPOC
for AA to contact in the case of outage or downtime. The SPOC will be available
twenty-four hours, seven days per week by phone and/or pager. Orbitz will also
provide escalation procedures should the Orbitz SPOC be unavailable.

Exhibit F-vi

--------------------------------------------------------------------------------




        (g) Trouble Ticket. Orbitz will create a Trouble Ticket in response to
system abnormalities. Each Trouble Ticket shall contain:

(i)Trouble Ticket reference number. (ii)A description of the problem or
interruption or degradation of the Hosting and Support Services, (each a
"Service Problem") sufficient to assign a severity level and initiate an
investigation of the Service Problem. (iii)A description of any actions taken by
AA to correct the reported Service Problem. (iv)The time and date of the call.
(v)Source of Service Problem report (vi)An initial severity level designation
assigned by Orbitz based upon agreed upon Severity Level Definitions



(h)Resolution Categories. For each Trouble Ticket, Orbitz will assign a
resolution category for its internal tracking purposes. Initial problem
categories are as follows:

CODE CHANGE: revised source code is required and a patch kit will be made
available to AA.

DUPLICATE: the problem is a duplicate of an existing one.

DOCUMENTATION: the relevant Documentation is in error and no source code change
is needed.

USE: the problem was caused by incorrect usage.

PERMANENT RESTRICTION: the problem can be traced to a problem in the Orbitz
Software that cannot be corrected in this version.

SUGGESTION: the Orbitz Software is operating to specification and the reported
problem is an enhancement or a (non-compliant) suggested change.

CONFIGURATION: the problem has been caused by use of the Orbitz Software on an
unsupported or invalid configuration.

THIRD PARTY ERROR: the Orbitz Software is operating to specification and the
reported problem is due to an uplink error and/or 3rdparty outside of Orbitz's
direct control.

Exhibit F-vii

--------------------------------------------------------------------------------






        (h) Severity Level Classification. The severity level of each reported
problem will be classified in accordance with the following definitions:

Severity
Level

  Description

  Service Level



--------------------------------------------------------------------------------

1   Critical Impact. The problem or defect in the Orbitz Software or ITA
Software cannot be reasonably circumvented, rendering the Orbitz Software or ITA
Software unusable   Notification within [***] minutes; commitment to identify
and implement steps to fix within [***] hours for [***].
 
 
ITA Software search utilization drops to [***]% for [***] or error results are
returned for [***]% or more of the canned test queries originating from the
front end over [***] in a production environment.
 
Notification within [***] minutes; and resolution within [***] hours, with
updates every [***] minutes for [***].
 
 
New fare/schedule data is not loaded within [***] minutes after Orbitz's receipt
of notification that a complete fare load is available for loading into the ITA
Software.
 
 
 
 
Significant performance degradation as measured by a [***]% [***] in the
mutually agreed baseline on the canned test queries from the front end.
 
 


--------------------------------------------------------------------------------


2
 
High Impact. As mutually agreed to by the parties for each reported problem: An
error or defect in the Orbitz Software or ITA Software has caused incorrect
results; and/or System Response Time greater than [***] times the agreed upon
System Response Time Commitment; and/or a specific function has been
interrupted, significantly restricting the use of the Orbitz Software, but not
rendering the Orbitz Software or ITA Software unusable.
 
Notification within [***] hour; commitment to identify and implement steps to
fix within [***] hours with hourly updates for [***].
 
 
Orbitz will resolve pricing bugs as follows: (1) Orbitz will use commercially
reasonable efforts to assist and facilitate any pricing bug which [***] (2) if
AA reports other pricing bugs that are "material" (i.e., involve errors of more
than $[***], or affect more than [***]% of Queries to the ITA Software), those
will be addressed (with AA's approval) by [***]. AA will provide written
documentation on any fare [***] as well as who has authority from AA to request
[***]. AA's request [***] is not completed within [***] minutes of the time of
request.
 
Notification within [***] hour; and resolution within [***] hours, with hourly
updates for [***].

--------------------------------------------------------------------------------

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-viii

--------------------------------------------------------------------------------



Severity
Level

  Description

  Service Level

    Fare/schedule data load ready notification is not received from ITA within
[***] minutes of scheduled delivery time    

--------------------------------------------------------------------------------

3   Moderate Impact. An error or defect in the Orbitz Software or ITA Software
that has caused unexpected behavior or a minor error where use of the Orbitz
Software or ITA Software is not interrupted, but unexpected results have
occurred.   Notification within [***] business day; commitment to identify and
implement steps to fix within [***] business days for [***].
 
 
Hardware replacement and reinstallation to correct a previous problem which is
not completed within [***] days of machine failure for the QD (query
distributor) machines.
 
Notification within [***] hours; and resolution within [***] hours, with daily
updates for [***]
 
 
Failure of power, cooling, or major system within co-location facility that does
not affect availability of the ITA Software where the failure persists for [***]
hours or more. These items will be for notification only.
 
 
 
 
The ITA Software running on the Test Servers is unavailable Non-production
servers will be exempt from response time requirements.
 
 


--------------------------------------------------------------------------------


4
 
Low Impact or Request for Enhancement. The parties agree that the problem
encountered requires new functionality or an enhancement to be added to the
existing Orbitz Software or ITA Software.
 
As mutually agreed.
 
 
Hardware replacement and reinstallation to correct a previous problem which is
not completed within [***] of machine failure for the LFS(low fare search)
machines.
 
 


--------------------------------------------------------------------------------

*The severity of problems can be upgraded or downgraded depending on the impact
to AA as mutually agreed by Orbitz and AA.

(i)Resolution by Orbitz.

(i)Orbitz will use its commercially reasonable efforts to provide a Resolution
to each problem, within the specified time periods below in not less than [***]%
of all reported cases for Severity Levels 1 and 2, and within [***]% of all
reported cases for Severity Level 3. The AA SPOC will use reasonable efforts to
assist the Orbitz SPOC to resolve the

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-ix

--------------------------------------------------------------------------------




problem if problem determination is unclear and impacts the resolution time
frames noted.

(ii)Orbitz will use commercially reasonable efforts to meet the resolution times
(depending on the Severity Level) set forth above with respect to acknowledging,
formulating an action plan and resolving such problems by contacting the AA SPOC
and/or ITA SPOC through e-mail, telephone, fax or other reliable means of
communication. Orbitz will maintain a log of all incoming problems for tracking
purposes. Orbitz will contact the AA SPOC as soon as Orbitz discovers that a
problem cannot be resolved in the specified time period.

(iii)In the event that Orbitz reasonably determines that the problem is not an
error in or problem with the Orbitz Software, Orbitz will promptly notify the AA
SPOC with a detailed explanation. In the event that Orbitz provides such notice,
but the AA SPOC continues to request that Orbitz remedy the problem, Orbitz may
charge AA for such requests.

(iv)Orbitz will be primary contact for resolving problems associated with ITA
Software subject to the exclusions of A.4(d). Orbitz will facilitate the
resolution of ITA Software issues.

2.     Notification by Orbitz

        (a) The Notification schedules are detailed in section B1(f). Orbitz
will notify AA or AA's designated agents after the commencement of the condition
giving rise to the problem notification, and will provide continuing updates
until resolution.

        (b) Orbitz will notify AA of (i) any known Orbitz Software, ITA Software
or hosted system errors; (ii) communications failures from Orbitz to the SABRE
host; (iii) availability of the SABRE Gateway, SABRE Host, and SABRE products
called by the Orbitz Booking Engine, and (iv) communications failures from
Orbitz to ITA.. The parties agree that Orbitz does not have responsibility for
resolving the SABRE specific problems; however, Orbitz has the responsibility
for communicating this information to AA as specified above. For each month that
Orbitz fails to provide such notification as specified herein for Severity Level
1 and Severity Level 2 problems within Orbitz's control, AA may receive a credit
of $[***] ("Notification Credit"), subject to the limitation set forth in
Section C(2) of this Exhibit.

3.     Escalation

        (a) In the event that a Severity 1 or Severity 2 defect or problem is
not resolved within the response time listed above, such defect or problem will
be reported to the applicable Project Managers. If the Project Managers cannot
agree on a resolution and defect remains unresolved for [***] hours, the defect
will be reported to the Relationship Managers. If the defect remains unresolved
for an additional [***] hours, the Relationship Managers will call an emergency
meeting and AA may receive a credit of $[***] ("Service Resolution Credit"),
subject to the limitation set forth in Section C(2) of this Exhibit.

4.     Reporting

        (a) Within 15 days after the end of each month, Orbitz agrees to provide
a monthly SLA report (the "System Availability and Performance Report") showing:

(i)actual service levels delivered compared to the monthly expected service
levels; (ii)supporting data used in the computation of the service level
results; (iii)notifications of any security breach;

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-x

--------------------------------------------------------------------------------



(iv)an explanation for each failure and its corresponding resolution; and (v)the
calculation of System Availability Credits, System Response Time Credits,
Service Resolution Credits and Notification Credits (whether or not such
calculations result in a Credit due AA).

        (b) Orbitz agrees to "lock-down" performance data and to make no changes
to the data once it has been reported to AA. At any time, upon reasonable
notice, AA may request raw service level performance data for a time period
within 90 days of such request, from Orbitz and such will be provided to AA.

        (c) Monthly Reports:

(i)Capacity Analysis and Planning—. The Capacity Analysis Report includes
business metrics and goals (AA to provide these business metrics and goals) and
maps against current and project system utilization. Based on the results of the
analysis, Orbitz will provide appropriate capacity planning recommendations

1)In regards to capacity planning, AA acknowledges and understands that capacity
will be added in increments of a cluster of 15 LFS(low fare search) boxes.

2)In regards to capacity planning, AA acknowledges and understands that each new
cluster of LFS(low fare search) boxes will be added to a specific data center in
order to maintain a target distribution of 50% of the machines in each data
center.

3)In regards to capacity planning, AA acknowledges and understands that
approximate lead time required by Orbitz to add a new LFS(low fare seach)
cluster is 4 weeks after written notification and approval by AA.

(ii)Patch Assessment. Orbitz will report on all OS upgrades prior to
implementation, and on all OS patches (other than in connection with upgrades)
in summary fashion following implementation.

(iii)Security Assessments. Orbitz will include a security assessment of
vulnerabilities in the SLA report every 6 months.

        5. Quality Checks—AA has the right to conduct quality performance
reviews of all performance related records and raw performance data to establish
validity of reported service level data. Orbitz shall provide all pertinent data
necessary to verify the validity of the performance report(s). AA requires the
SLA performance data collection and data access processes to be repeatable,
reliable and accurate. AA agrees to make such requests for time periods 90 days
or less from the date such request is made.


C. TERMINATION OPTION AND LIMITATION OF REMEDIES


1.     Termination Option

        In the event (a) of a Material Service Level Failure, or (b) that AA is
entitled to receive System Response Time Credits for any [***] months during a
Service Level Period, AA may terminate this Agreement for cause and without
penalty upon thirty (30) days written notice. Such termination will be AA's sole
and exclusive remedy for a Material Service Level Failure or Orbitz's failure to
maintain System Response Time

2.     Limitation of Remedies

        In no event shall the total of System Availability Credits, System
Response Time Credits, Service Resolution Credits and/or Notification Credits
(individually and collectively, a "Credit") due AA during any month exceed the
value of [***] percent ([***]%) of the sum of the Fixed License and Hosting Fee

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-xi

--------------------------------------------------------------------------------



and ITA Hosting Fee for such month. Further, in no event shall the total of
Credits due AA during any Service Level Period exceed the value of [***] percent
([***]%) of the sum of the Fixed License and Hosting Fee and the ITA Hosting Fee
during that Service Level Period. Each such Credit owed AA will be calculated
within 15 days after each month of the Service Level Period and applied to the
next invoice or scheduled payment or, if there is no subsequent installment due,
Orbitz will refund to AA the amount of such Hosting Credits that have not been
applied to invoices.

3.     Earnback.

        Orbitz shall have the earnback opportunity with respect to Credits paid
or owed to AA pursuant to this Exhibit, as follows:

        Within 30 days after each Service Level Period, Orbitz shall report on
each performance obligation for which there was a Credit. If Orbitz achieved a
yearly performance average that was greater than or equal to the agreed upon
performance obligation, Orbitz shall be refunded (or relieved from paying, as
the case may be) the amount of Credit formerly paid (or owed) for such
performance obligation.

--------------------------------------------------------------------------------

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Exhibit F-xii

--------------------------------------------------------------------------------




Attachment 1 to Exhibit F1


Orbitz High Availability Booking Engine
Summary

To provide business continuity in event of a complete or partial data center
disaster Orbitz will run the AA.com booking engine in two data centers
simultaneously in an active-active configuration. Figure I provides a high level
overview of the solution.

Capacity, Performance & Connectivity

Server Capacity—Server capacity will be provided in each site to accommodate the
full projected transaction volumes. Component redundancy within each site will
also be maintained to ensure uninterrupted service. These improvements can be
accomplished within the cost structure of the original proposal due to the
reduction in scale of the staging environment. Assets originally dedicated to a
"production-scale" staging environment will be used to provide the incremental
capacity necessary to accommodate running two sites.

ITA Server Capacity—The total searching capacity of the site will be distributed
as evenly as possible between the redundant Orbitz data centers. This component
of the site differs from the rest of the site in that searching capacity is not
redundant. In the event that one data center is not online, searching capacity
of the site will be reduced by 50%.

Sabre Connectivity -The additional Sabre connectivity required in the event of a
disaster will be provided via cost effective stand-by TIs.

Front End to Booking Engine Connectivity -There will be incremental costs
associated with connecting the AA.com front end application data center to two
booking engine sites. These costs are borne by AA and estimated to be 1.5 times
the cost to connect to a single booking engine site. Although twice as many
circuits will be required between the Exodus data centers, the traffic sent over
anyone circuit will be reduced to half the traffic for a single site scenario.

Operations
Site Operations -The data centers will continue to be operated from a single
location at the Orbitz Network Operations Center (NOC) in Chicago. In the event
of a catastrophic event at the NOC location, the service can be monitored and
operated from either. of the data center locations.

Log File Consolidation -Log files between the two booking sites will be
consolidated on an hourly basis for troubleshooting, reporting and accounting
purposes.

Future Considerations

Orbitz currently has facilities in two data centers in the Chicagoland area. AA
will be included in Orbitz's future plans to enhance both geographic diversity
of the data centers and vendor diversity in providers. AA will be migrated along
with Orbitz in any future plans if the costs remain the same for enhancing the
geographic and vendor diversity.

--------------------------------------------------------------------------------





QuickLinks


Amendment No. 2 to the Development, License and Hosting Agreement
Exhibit D1 Hosting and Support Fees
Exhibit F1 Service Level Agreement A. HOSTING SERVICES
B. SUPPORT SERVICES
C. TERMINATION OPTION AND LIMITATION OF REMEDIES
Attachment 1 to Exhibit F1
